Citation Nr: 1030533	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-38 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to a compensable evaluation for service connected 
status post inguinal hernia repair.  

2.	Entitlement to service connection for a psychiatric 
disability, including anxiety with chronic alcoholism, including 
as secondary to service connected status post inguinal hernia 
repair.  

3.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for depression, including as 
secondary to service connected status post inguinal hernia 
repair.  

4.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for sexual dysfunction, including 
as secondary to service connected status post inguinal hernia 
repair.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 
1985.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2006, the Veteran testified at a hearing in front of a 
Decision Review officer at the RO.  In May 2010, the Veteran also 
testified in a Travel Board hearing in front of the undersigned 
Veterans Law Judge.  The transcripts of the hearings are 
associated with the claims file and have been reviewed.

The issues of entitlement to an increased rating for an inguinal 
hernia repair and service connection for a psychiatric 
disability, depression and sexual dysfunction are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed October 2000 statement of the case, the RO 
denied the Veteran's claim for depression and sexual dysfunction 
because the service treatment records did not show treatment in 
service and the medical evidence did not show that the 
disabilities were related to service or to a service connected 
disability.  

2.	Evidence received subsequent to the October 2000 statement of 
the case is evidence not previously submitted to the RO, related 
to an unestablished fact necessary to substantiate the claim and 
presented a reasonable possibility of substantiating the 
Veteran's claims.


CONCLUSIONS OF LAW

1.	The October 2000 statement of the case is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.	New and material evidence has been submitted and the claims of 
entitlement to service connection for depression and sexual 
dysfunction are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is reopening the Veteran's claims for service connection 
for depression and sexual dysfunction, which is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

The Board notes that the Veteran's current claims involve 
entitlement to service connection for depression and sexual 
dysfunction.  These claims are based upon the same factual bases 
as his previous claims, which were last denied in an October 2000 
statement of the case.  The Veteran did not appeal this decision 
and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156.  As such, it is appropriate for 
the Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claims for service 
connection for depression and sexual dysfunction were denied by 
the RO in October 2000 because the evidence did not show that the 
disabilities manifested in service or were related to service or 
secondary to his service connected inguinal hernia repair.  
Because the October 2000 decision is the last final disallowance 
with regard to the Veteran's claims, the Board must review all of 
the evidence submitted since that action to determine whether the 
Veteran's claims for service connection should be reopened and 
re-adjudicated on a de novo basis. Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In October 2000, the RO reviewed the service treatment records 
and an April 2000 VA examination.  The service treatment records 
did not show treatment for any sexual or psychiatric problems.  
The April 2009 examination, which indicated complaints of pain 
from the hernia surgery, did not provide a diagnosis of sexual 
dysfunction or impotence.  The evidence also did not show a 
diagnosis of depression.  The RO denied the Veteran's claims 
because there was no evidence of depression or sexual dysfunction 
in service and the medical evidence did not show that depression 
or sexual dysfunction were secondary to the hernia surgery.  

Since the October 2000 statement of the case, additional medical 
evidence was submitted.  Particularly, a letter from a VA 
psychiatrist was submitted in June 2006.  The letter indicated 
that the Veteran was treated for borderline personality disorder, 
bipolar disorder and substance abuse since 1986.  The 
psychiatrist noted that these problems were significantly 
worsened following a hernia repair surgery in 1984 at an army 
hospital resulting in impotence according to the Veteran and 
documented in the VA records.  The psychiatrist noted that since 
the surgery, he had suffered significant depression with 
worsening substance abuse as a complicating factor.  

The Board finds that the June 2006 letter from the VA 
psychiatrist is new and material.  It is new evidence because it 
was not previously submitted to agency decision makers.  The 
letter is not cumulative or redundant at the time of the October 
2000 RO decision.  This letter is also material as it relates to 
the etiology of the depression and sexual dysfunction as 
secondary to the hernia repair, which was an unestablished fact 
necessary to substantiate the claims that were previously denied.  
As the letter suggests that the depression and sexual dysfunction 
were caused and/or aggravated by the hernia surgery, the Board 
finds that this letter raises a reasonable possibility of 
substantiating the claims.  

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claims for service connection for 
depression and sexual dysfunction are reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing merits).  
These issues are further addressed in the remand section of this 
decision.  


ORDER

Having presented new and material evidence, the claim of 
entitlement to service connection for depression is reopened.

Having presented new and material evidence, the claim of 
entitlement to service connection for sexual dysfunction is 
reopened.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Here, the Veteran filed a claim for an increased evaluation for 
his status post right inguinal hernia repair in 2004.  The last 
VA QTC examination was in April 2000.  The Veteran testified at 
the hearing in front of the Decision Review Officer as well as in 
front of the undersigned Veterans Law Judge that he continued to 
experience pain and that the scar as tender, irritated, red, 
itchy and inflamed.  The Veteran also testified that he sought 
treatment in emergency rooms and those records may not be 
associated with the claims file.  The Board finds that a current 
VA examination is necessary to determine the current severity of 
the status post right inguinal hernia repair and obtain any 
outstanding pertinent records.  

Further, based on the foregoing letter from the VA psychiatrist 
submitted in June 2006, the Board finds that the duty to assist 
also requires that a VA medical examination be provided with 
respect to the Veteran's claims for service connection for 
depression and sexual dysfunction.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The Board finds that the June 2006 
letter from the psychiatrist has met the low threshold that 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability and the Veteran's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
such, a VA examination should be conducted to determine if 
depression or sexual dysfunction was caused or aggravated by 
service or the service-connected inguinal hernia surgery.  

Additionally, regarding the Veteran's claim for a psychiatric 
disability including anxiety, the Veteran has not been afforded a 
VA examination.  The Veteran is competent to report continuity of 
symptoms of anxiety since the in-service hernia surgery because 
that requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).   Because the Veteran is not competent to relate his 
in-service symptoms to any currently diagnosed psychiatric 
disorder, and in light of the psychiatrist's letter regarding 
bipolar disorder, such relationship remains unclear to the Board.  
The Board finds that a VA examination is necessary in order to 
fairly decide the Veteran's claim.  See McLendon supra.; Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
obtain information about any outstanding VA 
or private medical records.  Any identified 
pertinent records should be requested and if 
obtained, associated with the claims file. 
All efforts to obtain records should be fully 
documented, and a negative response should be 
recorded if records are not available.

2.	The RO should afford the Veteran a new VA 
examination to determine the nature and 
extent of any residuals of the right inguinal 
hernia repair.  All indicated evaluations, 
studies, and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with the 
examination.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  The examiner should 
conduct a complete examination and include 
any and all residuals related to the right 
inguinal hernia repair, including whether the 
hernia is recurrent as well as a complete 
assessment of the residual scar.  

3.	The Veteran should also be scheduled for 
VA examinations with the appropriate medical 
specialists to determine the nature and 
etiology of any current psychiatric 
disability and sexual dysfunction.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction with 
the examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to or aggravated by active service.  

The examiners should also indicate whether 
any psychiatric disability and sexual 
dysfunction was caused or aggravated by the 
right inguinal hernia repair surgery, or any 
other service connected disability.  Any 
opinion expressed, whether positive, 
negative, or speculative, must be accompanied 
by supporting rationale.

4.	The RO should then readjudicate the issues 
on appeal. If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues. An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


